 In. the Matter ofJAMESONCOMPANYandCORONA CITRUS WORKERSINDUSTRIAL UNION, LOCAL$ 342OF THE UNITED CANNERY,AGRi=CULTURAL, PACKING AND ALLIEDWORKERS OFAMERICA, C.I.0.rCase No. R-1870.-Decided July 3,.19410Jurisdiction:citrus-growing and packing industry.Investigation and Certification of Representatives:existence of question whereemployer refuses to accord full recognition to union; contract for membersonly no bar to ; election necessary.Alter refusal to bargain with petitioning union on the ground that theCompany's employees are not subject to the Act, a new local assumesjurisdiction over said employees and no showing is made that said localrequested recognitionHeldthat a question concerning representation hasarisen irrespective of change in the structure of the unionUnit Appropriate for Collective Bargaining:all production employees of theCompany at Corona, California, employed in processing, grading, packing,and shipping products of the Company, and all maintenance employees ofthe Company wherever located, including general floor laborers, graders,packers, carloaders, labelers, box makers, refrigerator men, pressmen, andbasenment-storage employees, but excluding officials of the Company, super-visory employees, employees having the right to hire and/or discharge, andclerical employees wherever located, including the superintendent,foreman,timekeeper, and lemon washerDefinitions:Packinghouseworkers engaged in handling, processing, and packingcitrus fruitsheldnot agricultural laborers within the meaning of the Act.Practice and Procedure:Pursuant to a motion made subsequent to the hearing, one local orderedsubstituted for the petitioning local is party petitioner in the procedingsin all respects as if said local had participated in the proceedings pro-vided the substituted local files with the Board a statement that it assentsto the substitution of itself and waives any right of notice and bindsitself to the record as madeMr. James A. Cobey,for the Board.Mr. Ivan G. McDaniel,byMr. George C. Lyon,of Los Angeles, Calif.,for the Company.Mr. T. R. Rasmussen,of Los Angeles, Calif., for the Union.Mr. Richard Johnston,of counsel to the Board.'In accordance «ith a motion filed after the heating herein, which we hereinaftergrant, the caption of the case has been changed25 N. L. R. B , No 14.64 JADZESONCOMPANYDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE65On April 5, 1940, Fruit and Vegetable Packing House WorkersUnion #78, affiliated with United Cannery, Agricultural, Packing andAlliedWorkers of ^America,2 herein called,the Fruit and VegetableWorkers Union, a local of United Cannery, Agricultural, Packing andAllied Workers of America, an International labor organization, hereincalled the United, filed with the Regional Director for the Twenty-firstRegion (Los Angeles, California) a petition alleging that a questionaffecting commerce had arisen concerning the representation of employ-ees of Joy G. Jameson, Miriam W. Jameson, Eloise Jameson, andAdelaide Jameson, copartners doing business under the trade name andstyle of Jameson Company," Corona, California, herein called the Com-pany, and requesting to investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.In accordance with our ruling belowupon a certain motion of the Fruit and Vegetable Workers Union filedwith the Board after the hearing herein, mentioned hereinafter, saidpetition is amendedmine pro tuneas of April 5,1940, by striking there-from the name of the Fruit and Vegetable Workers Union, as the partypetitioner, and substituting therefor as party petitioner the name ofCorona Citrus Workers Industrial Union, Local #342 of the UnitedCannery,Agricultural,Packing and Allied Workers of America,C. I. 0., herein called the Union, a labor organization which also is alocal of the United.On May 13 the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as, amended, ordered an inves-tigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On May 20the Regional Director issued a notice of hearing, copies of which, to-gether with copies of the petition, were duly served upon the Companyand upon the Fruit and Vegetable Workers Union.4'This is the correct name of the labor organization,as set forth in its constitution.3The Company is designated in the record as Jameson Packing Company.However,the evidence shows, as found below,that the Company is a copartnership composedof Toy G Jameson, Miriam W. Jameson,Eloise Jameson, and AdelaideJameson, trad-ing under the trade name and style of Jameson Company4 The Union was not serN ed with notice of hearing nor did it participate in thehealingHowever, as appears from what is set forth below,we assumethat the Unionhas waived or is \ulhng to waive, notice of hearing and participation in the hearingupon the petition. and to accept the record as made for the purposes of determination 66DECISIONS OF -NATIONAL LABOR RELATIONS BOARDPursuant to the notice a hearing was held on June 3 at Los Angeles,California, before James A. Cobey, the Trial Examiner duly designatedby the Board.The Company was represented by counsel, and the Fruit,and Vegetable Workers Union 5 by its representative.Both of saidparties participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded the parties.At the opening of the hearingthe Company moved to dismiss the proceedings for want of jurisdic-tion of the subject matter, on the ground that all the employees of theCompany referred to in the petition and involved herein are excepted,as agricultural laborers, from the provisions of the Act, and furtherthat the Company is not engaged in nor do its operations affect inter-state commerce. Ruling upon this mot ton was reserved for the Board.For reasons:sufficiently appearing below, the motion is hereby denied.During the course of the hearing the Trial Examiner made variousrulings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Since thehearing the Company has submitted a brief in support of its position.Subsequent to the hearing and on June 14 the Fruit and VegetableWorkers Union, by its representative,' lodged with the Board a writ-tenmotion, together with a certain stipulation annexed thereto entered into by itself and the Company.,On June 19 the Board issuedan order making said motion and stipulation part of the recordherein, and duly served copies thereof, upon, among others, the Com-pany and the Fruit and Vegetable Workers Union. The Companyhas not opposed the allowance of this motion, and we assume from itsparticipation in said stipulation that it has no objection to action bythe Board in conformity therewith. In said motion the Fruit andVegetable) Workers Union requested that its name be stricken fromthe record wherever the same therein appeared and that. the name ofthe Union be substituted therefor. In the annexed stipulation it andthe Company agreed, subject to approval by the Board, that if acertain named individual were called as a witness herein, he ww ouldtestify, in substance, that on May 27, 1940, the United chartered theUnion as a local thereof comprising the membership of the United_sof representativesWe have provided below for an opportunity to it to afflim thisassumptionThe CentralLabor Council and the Los Angeles Industiial Union Council also weresolved with notice of hearingSee footnote4, supra.This is thesame individual who appeared at the heating in behalf of the Fruit andVegetableWorkers Union4While it is not entirely clear from these documents,we have concluded that theFiuit and Vegetable Workers Union is the party making the motion and in whose behalfthe stipulation was executed.`Membershipin any local of the United includes membership in the United JAMESON COMPANY67in and about Corona, California, including employees of the Com-pany who were members of the United, that the Union has jurisdic-tion over employees of the Company, and that "this change in organ-izational structure" was not known by the representative of the Fruitand Vegetable Workers Union at the time he, appeared for the peti-tioner atthe hearing herein.The record shows that the membershipof the Fruit and Vegetable Workers Union includes members of theUnited employed in wide areas in Arizona and California, and intheHawaiian Islands.At the hearing this organization claimedjurisdiction over, and to represent for collective bargaining purposes,persons affiliated with the United in and about Corona, California.In view of the facts thus stipulated to and the record,the Boardinterprets the motion in question as one to amend the petition in theinanner already indicated, to substitute the Union as party peti-tioner in these proceedings in the place and stead of the Fruit andVegetableWorkers Union in all respects and to thesameextent asif the Union and not the Fruit and Vegetable Workers Union hadbeen and had acted as the party petitioner herein, to place the nameof the Union and not that of the Fruit and Vegetable Workers Unionupon the ballot in any election which may be directed herein, and forany and all other action consistent' therewith and with the applica-tion made in said motion; and to that end suggesting that the Unionbe taken as assenting to the foregoing, waiving all right to notice ofand participation in a hearing on, the petition, and consenting tobeing bound by the record to the same extent as the Fruit and Vege-tableWorkers Union herein may be bound. The Board hereby ap-proves said stipulation, finds the facts to be as therein alleged andhereinafter set forth,and grants said motion.Inasmuch as it isunclear from the motion papers whether the Union itself has joinedin the application therein made and, hence, whether it assents toaction herein in conformity therewith, the election which we havedirected below shall be held only if the Union files with the RegionalDirector, as part of the record herein, and leave is hereby granted theUnion so to do, its statement setting forth that it assents to the sub-stitution of itself as party petitioner herein, waives any right tonotice of or participation in a hearing upon the petition, and bindsitself to the record as made to the same extent as the Fruit and Vege-tableWorkers Union may or otherwise would be bound.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYJoy G. Jameson, Miriam Jameson, Eloise Jameson, and AdelaideJameson are copartners trading under the style and name of Jameson 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany with property and a place of business at Corona, California.The Company is engaged in the business of growing, packing andselling citrus fruits, and in shipping the fruit for marketing, as moreparticularly set forth hereinafter, under a marketing agreement withQueen Colony Fruit Exchange, a California corporation, which hasamarketing agreement with California Fruit Growers Exchange,herein called the Fruit Exchange, also a California corporation.The Company owns and cultivates 876 acres of citrus fruit grovesat Corona: It also operates a packing house at Corona, in whichventure another partnerships has a ogle-fifth interest and it theremaining interest.At the packing house the Company receives,handles, washes, grades,. assembles, packs, and places on board rail-ioad cars for shipment to the market the citrus fruit which it grows,in its groves and the fruit of the other partnership and five growersof citrus fruit in or near Corona.Of the fruit thus packed 88.5 percent is that of the Company and of the other partnership,10 and 11.5per cent of other growers.Work it the packing house is seasonal,dependent upon the maturity of the various fruits and upon grovecoiidit^ions.The Company employs a maximum of 142 and a mini-mum of 34 persons in the packing house.During the week endingMay 25, 1940, it employed 70 such workers.These proceedings areconcerned only with employees of the Company who work at thepacking house.The Company, together with certain other local associations andpartnerships, does its marketing through Queen Colony Fruit Ex-change, a so-called district exchange, and the Fruit Exchange, anorganization comprising the afore-mentioned and 24 other districtexchanges.The Company has a written contract with Queen ColonyFruit Exchange which provides for marketing by the Exchange of allfruit controlled by the Company. In turn, the Fruit Exchange hasa written agreement with Queen Colony Fruit Exchange ^ for themarketing of all fruit controlled by such district exchange.TheFruit Exchange sells the fruit marketed through Queen Colony FruitExchange, and shipments are made under bills of ladling designatingthe Fruit Exchange as consignor and consignee. Seventy-eight percent of all citrus fruits grown in California and Arizona are marketedin similar manner by and through the Fruit Exchange. It conductsa large sales organization with headquarters in Los Angeles, Califor-fiia, and with district sales offices in 57 of the larger cities of North"This pai tnership is known as Todd & Todd and its pai tners are Clement J Toddand Rennce J Todd"In its brief the Company adverts to the 88 5 per cent as being that of the Com-panvApparently it relies on a certain stipulation introduced into the recordHow-ever, at the hearing Joy G. Jameson testified that this percentage was of fruit ownedby the Company and Todd & Todd. There is no break-down of this figuie as between theto o partneiships JAMESON COMPANY69America. It has 32 additional suboffices in smaller centers. It en-gages in advertising campaigns featuring,the trade nark"Sunkist"throughout the United States, and in Canada and Great Britain, andadvertises in periodicals,recipebooks,consumer educational mate-rial, and dealei displayswhichare circulated all over theworld.Theagreement between the Fruit Exchange,and Queen Colony Fruit Ex-change lists as one of its principal purposes and objects,"That thebusinessengaged in,being interstate in character,to secure at alltimes full compliancewith the lawsof the United States concerningInterstate Commerce . . ." 11In the 1938-1939 citrus fruit crop year,a typicalyear for theCompany, the Company received at its packing house an amount ofcitrus fruit totalling,when packed,at least 268,162 boxes. It di-verted 72,597 of these boxes for use as byproducts,and under theagreements afore-mentionedmarketedthrough the Fruit Exchange,which made shipments thereof, 18,021 boxes in intrastate conmierce,161,100 boxes of fruit valued at over$200,000 in interstate commerce,and 16,444 boxes of fruit in foreign commerce.As set forth belowthe fruit destined for such commerce was placed by employees of theCompany onto railroad cars consigned for markets in California,other States,and foreign countries.During the year 1939, theCompany in the course of its operations at the packing house usedvarious raw materials costing $28,600.Approximately 40 per centof these materials,consisting of spruce slats and covers,were pur-chased andshippedto the packing house from outside the State ofCalifornia.II.THE ORGANIZATIONS INVOLVEDCorona Citrus Workers Industrial Union, Local #342 of the UnitedCannery,Agricultural,Packing and Allied Workers of America,C. I. 0., is a local of United Cannery, Agricultural, Packing and AlliedWorkers of America, a labor organization affiliated with Congress ofIndustrial Organizations.The Union admits to membership personsemployed at Packing houses, in and about Corona, California, includ-ing persons employed in the packing house of the Company.TheUnion was chartered as a local of the United on May 27, 1940, with itsmembership comprising the membership of the United in the men-tioned area.Fruit and Vegetable Packing House Workers Union #78, affiliatedwith United Cannery, Agricultural, Packing and Allied Workers ofAmerica, is a local of United Cannery. Agricultural, Packing and"Fruit Growers Supply Company, a subsidiary supply department of the FruitExchange, furnishes orchard and packing mateuals to affiliated grower members andcontrols timber holdings, lumber mills and box-manufacturing plantsAppioxunately15 per cent of the lumber used comes from outside Califoinm284016-42-N of 2)--a 70DECISIONSOF NATIONALLABOR RELATIONS BOARDAlliedWorkers of America, admitting to membersnip workers em-ployed in and around fruit and vegetable packing sheds, warehouses,and grounds in Phoenix and Yuma, Arizona;ImperialValley,Salinas, and Lindsay, California; Hawaiian Islands, and elsewhere.On May 27, 1940,in pursuance of a reorganization of the parentbody, the Fruit and Vegetable Workers Union lost what jurisdictionit had over, and its representation of, such workers employed in andabout Corona, California,'including employees of the Company.III. THE EDII'LOYEES OF THE COMPANYThe Company employs at the packing house generalfloor laborers,graders,packers, carloaders,labelers, box makers,refrigerator men,pressmen,' and basement storage employees.Upon the arrival bymotor truck at the packing house of the fruit from the groves, thegeneral floor laborers remove from the trucks the field boxes whereinthe fruit is contained, cart them into the packing house and placethem or the fruit on proper conveyor belts, into hoppers or into theso-called "pre-sorter."They also stack and load boxes of fruitwhich have been packed, and do various other jobs around the pack-ing house.Many of the operations performed in the packing houseare done automatically by machines.The fruit placed in the "pre-sorter," has all leaves, trash, and rots there removed, and- then isdumped into a soaking tank where it passes through brushes whichscrub it with soapy water.Next the fruit goes into a tank containinga solution of borax; then past rollers and dryers; then onto a waxerwhere clear wax is applied; and then passes along on a moving beltfor grading.The grading is performed by the graders who in thecourse of their duties systematically separate the various grades offruit and remove the inferior fruit.After thus being graded, thefruit passes into bins.The packers stand alongside the bins andpick up the fruit, wrap it, and place it in boxes according to a setstandard of packing.After the packers finish packing the boxesof fruit, the boxes are placed on a moving belt which conveys themto the lidding machines where tops are attached.The boxes arethen conveyed into the "pre-cooler" storage room where they remainfrom 8 to 10 days after which they are trucked to the loadingplatform and placed by the carloaders in railroad cars adjacent to thepacking house to be shipped to markets in California, other States,and foreign countries.The labelers attach labels to the boxes; thebox makers operate box machines which make the boxes in whichthe fruit is packed; the refrigerator men are in charge of refrigera-tion.The question concerning representation which we hereinafter findto have arisen involves the afore-mentioned packing-house workers. DECISIONSOF NATIONALLABOR RELATIONS BOARD71As above stated, the Company contended in support of its motion to dis-miss the proceedings that these workers are excepted,as agriculturallaborers,from the provisions of the Act.We had occasion to considera similar question in theNorth WhittierHeightscase,' where we heldthat workers employed in a citrus fruit packing house were not agri-cultural laborers.Our decision in that case was sustained by theUnited States Circuit Court of Appeals for the Ninth Circuit.13TheCompany urges,nevertheless,in thebrief whichit has submitted thatthe packing-house employees here involved are agricultural laborers,within the meaning ofthe Act.It adverts to certain facts which itevidently regards asdistinguishingthe situation here presentea_fromthat in theNorth,Whittieliheightscase.? 'We are of the opinionthat the construction of the Act there made.is decisive of the questionhere raised,and that none of the employees herein'involved is an agri-cultural laborer as that term is usedin theAct.The packing houseand the operations therein carried on constitute a distinct commercialenterprise,industrial rather than agricultural in nature and function-ing, and intimately related to a comprehensive commercial,industri-alized system for marketing citrus fruits.Thus the work performedat the packing house by employees of the Company is part of and con-nected with operations of the Company incident to an industrial enter-prise and commercial operation.As above stated,ownership'of thisenterprise is divided between theCompanyand another partnership.While a largepart of the fruit packed is that of theCompany,still asubstantial portion,at least 11.5 per cent thereof or 30,800 boxes,13 asshown by operations in the crop year 1938-1939, a typical crop year, isthat of other growers.Although theCompany speaks of its packingof fruit for other growers as merely"a convenience"to those persons,we are satisfied,and find,that it nevertheless derives and shares asubstantial profit therefrom.The packing house itself is a valuableproperty,worth $118,000 and involves annual expenditures of about$124,000 for its operation.As heretofore mentioned,operations in thev Hatter of North lrhittiei Heights Citi asAssociation and CitrusPacking HouseWe,icrs Union, Local No 41091,10 N L R B 1269, enf'dSoithWhitticiHeight,Citrus Association,a corporationv.A'L R B,109 F (2d) 76 (C C A 9) See alsoN L R B v Tovrea Packing Company,a corporation,111 F (2d) 626 (C C A 9).enf'gHatter ofTovrea Packing Company,a corporationandAmalgamated Heat Cuttersand Botcher Workmen of North America, LocalNo. 313, 12 N. L R B 1001 ,Matter orSicnaMarlrc-Lainanda Carus Association, et atandCitrusPaclnut HouseWorkersUnion, Local No 2(r.w;.23 N L R B 143;Hatter of George S Acerlt, et atandFi esh FruitCVegetableWorkers Union, Local 18, C 10, 13 N I. R B 411 :Natterof Amceican FruitGrowers.Inc, et atandFlintcCVegetableI11orbersSnb-Local of#191, UCAPA1IA, C I0, 10 N L R B d1G:Matter of Gioioer-Shipper VegetableAssociationof Central CaliforniaandF;«it and Vegetable11'orler3'Munn of California,No 18211, 15 N. L. R B 322.13 See footnote 12,supra14 See footnote 12,sign an'this amountwould he larger if the amount of fruit owned b} Todd & Todd andpacked at the packing house wale includedSee footnotes 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDpacking house are tied in under-contracts with a comprehensive na-tional and international system for marketing citrus fruits.Amongother things, grading specifications in the packing house are deter-mined by the Fruit Growers and shipments are made under bills oflading naming it as consignor and consignee.We find that the individuals employed by the Company in its pack-ing house are not employed as agricultural laborers.IV. THE QUESTION CONCERNINGREPRESENTATIONOn April 4, 1940, the Company refused, although requested by theFruit and Vegetable Workers Union, to bargain collectively with thatlabor organization as the statutory representative of workers em-ployed by the Company in its packing house, on the ground, amongothers, that the Company and its' employees were not subject to theAct, and on the further ground that it and another labor organization,Citrus Packing House Loclil-Corona. California, had entered intoa collective labor agreement, allegedly still outstanding, governingthe working conditions of these employees.Thereafter, that unionfiled the petition herein claiming to represent these employees forcollective bargaining purposes and alleging that a question concerningtheir representation had arisen.Plainly, the refusal of the Companyto bargain collectively gave rise to such a question.As above stated,on May 27, 1940, the Union was chartered as a local of the Unitedcomprising as its members, and hence representing for collective bar-gaining purposes, the membership of the United in and about Corona,California, with jurisdiction over the afore-mentioned employees ofthe Company either affiliated with or applying for membership in theUnited," whom the Fruit and Vegetable Workers claimed to representand as to whom the question concerning representation had arisen.While it is not shown whether the Union. upon assuming jurisdictionover'said employees of the Company, and thus representing them forcollective bargaining, as set forth in Section VII,in fra,ever requestedcollective bargaining of the Company, it is evident in view of the main-tained position of the Company concerning the application of the Actto itself and its packing house workers, and the afore-mentioned col-lective labor agreement, and we find, that any such request had it beenmade would not have been granted .17The question concerning repre-16See Section VII,infra17We have held under analogous circumstances that the labor organization involved"is entitled to have its status as a statutory bargaining agency clarified and to presentthat question concerning representation to the Board,"Matter of National MineralCo nparitandChrome Furniture,Handlers and Miscellaneous Crafts Union, Local No.658 of the Upholsterers' International Union,affiliatedwith the American Federation ofLabor,cneeescorstoBeauticians'Supplies and CosmeticWorkersUnion, Local 21107(A.F ofL),25N.L R B 3 JAMESON COMPANY73sentation of these employees brought about by the Company's positioncontinued to exist, and now exists, irrespective of the change in thestructure of the United which resulted in an assignment to the Unionof jurisdiction over and representation of the employees involvedherein.That question is presented by the petition, as amended, and bythe record before us.The above-mentioned agreement constitutes no ground for our notproceeding to an investigation of the question concerning representa-tion and a determination of representatives.The contract containedno provision granting recognition to the contracting union as thestatutory representative, but only as the collective bargaining repre-sentative of its members. It was executed in July 1937 almost 3years prior to the filing of the petition herein, and for an unspecifiedtermThe contracting union hats had no communication with theCompany since December 1938.We find that a question has arisen concerning the representation ofemployees of the Company.-V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andbetween the States and foreign countries, and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.VI.THE APPROPRIATE UNITThe petition alleges that "all production employees employed inprocessing, grading, packing and shipping products of the Company,and maintenance employees wherever located,"' but excluding officialsof the company, supervisory employees, employees having the right tohire and/or fire, and clerical employees wherever located," 19 constitutea unit appropriate for the purposes of collective bargaining.At thehearing the Union further defined this unit to include general floorlaborers, graders, packers, carloaders, labelers, box makers, refriger-ator men, pressmen, and basement storage employees, and to excludethe superintendent, the foreman, an employee who spends part ofhis time as timekeeper, and another employee identified as a lemon"']'here is no showing as to what is meant by "wherever located "How ever, no issuewas raised concerning the matter, and as stated below the Company has no objection tothe unit claimed to be appiopriatei'See footnote 18, sup) a. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDwasher who exercises supervision over others.The Company doesnot contend that such a unit would be inappropriate for collectivebargaining, and has no objection to such a unit being found to beappropriate.We see no reason for not so finding.Accordingly, wefind that all production employees of the Company at Corona, Cali-fornia, employed in processing, grading, packing, and shippingproducts of the Company, and all maintenance employees of theCompany wherever located, including general floor laborers, graders,packers, carloaders, labelers, box makers, refrigerator men, pressmen,and basement-storage employees, but excluding officials of the Com-pany, supervisory employees, employees having the right to hireand/or discharge, and clerical employees wherever located, includ-ing.the superintendent, foreman, timekeeper, and lemon washer, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargaining,and otherwise effectuate the policies of the Act.VII. DETERMINATION OF REPRESENTATIVESDuring the week ending May 25, 1940, the Company employed 70persons within the unit we have found to be appropriate. It appearsfrom a statement and report made at the hearing by the Trial Examinerthat between March 11 and April 18, 1940, a substantial number ofthese persons executed certain union application cards making appli-cation of the United for membership in the United, and authorizingthe United "its local [,] 20 district and national officers and agents" torepresent them "in all matters pertaining to wages, hours, and condi-tions of work."We construe these cards as designating the United andalso the officers and agents of the local having from time to time juris-diction over the applicant as collective bargaining representative.Wealready have found that on May 27, 1940, the Union was chartered as alocal of the United, comprising in part as its members the membershipof the United among the Company's employees and having jurisdictionover the Company's employees.We presume, and find, in view ofthe provisions of the constitution of the United, that an application formembership in the United is also an application for membership inthe appropriate local or locals of the United having jurisdiction overthe applicant, in ,this instance, the Union. In view of the foregoingand upon the record we find that a substantial number of the em-ployees of the Company by their applications for membership in the20 It is apparent that an error was made in transcription of the hearing and that theconjunctive"local district"was not intended, in view of the provisions of the constitu-tion of the United which refer to locals and districts,and not to local districts. JAMESON COMPANY75United, and,-therefore, in the Union, as well as by their afore-mentionedauthorizations, have designated the Union as their collective bargain-ing representative.However, under all the circumstances, we are ofthe opinion, and find, that the question which has arisen concerningrepresentation of employees of the Company can best be resolved byholding an election by secret ballot.Accordingly, we shall direct thatan election by secret ballot be held among those employees in the appro-priate unit who were employed by the Company during the pay-rollperiod next preceding the date of the Direction of Election, subjectto such limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSIO\TS OF LAW1.A question afebting commerce has arisen concerning the repre-sentation of employees of Joy G. Jameson, Miriam W. Jameson,Eloise Jameson, and Adelaide Jameson, copartners doing business un-der the trade name and style of Jameson Company, Corona, California,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production employees of the Company at Corona, California,employed in processing, grading, packing, and shipping products ofthe Company, and all maintenance employees of the Company wher-ever located, including general floor laborers, graders, packers, carload-ers,, labelers, box, makers, refrigerator nien. pressmen, and basement-storage employees, but excluding officials of the Coiiipany, supervisoryemployees, employees having the right to hire and/or discharge, andclerical employees wherever located, including the superintendent, fore-man, timekeeper, and lemon washer, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section 9'(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Relations,Act, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it-is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Joy G. Jameson, Miriam W. Jameson, Eloise Jameson, and Ade-laide Jameson, copartners doing' business under the trade name and 76DECISIONSOF NATIONALLABOR RELATIONS BOARDstyle of Jameson Company, Corona, California, an election by secretballot shall be conducted as early as possible but not later than thirty(30)days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production employees- of the Companyat Corona, California, employed in processing, grading, packing, andshipping products of the Company, and all maintenance employees oftheCompany wherever located, including -general floor laborers,graders, packers, carloaders, labelers, box makers; refrigerator men,pressmen. and basement, storage employees, employed by the Companyduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsuch pay-roll period because they were ill, on vacation, or temporarilylaid off, but excluding all employees who have since quit or been dis-charged for cause, and further excluding officials of-the Company, su-pervisory employees, employees having the right to hire and/or.dis-charge, and clerical employees wherever located, including the super-intendent, foreman, timekeeper, and lemon washer, to determinewhether or not they desire to be represented by Corona Citrus WorkersIndustrial Union, Local #342 of the United Cannery, Agricultural,Packing and Allied Workers of America, C. I. 0., for the purposesof collective bargaining; provided, however, that said labor organiza-tion file with the Regional Director as part of the record herein a state-ment made by it or its agent in that behalf setting out that it assentsto the substitution of itself as party petitioner herein, waives anyright to notice of or participation in a hearing upon the-petition, andbinds itself to the record as made and to the Direction of Election tothe same extent as Fruit and Vegetable Packing House Workers Union#78, affiliated with United Cannery, Agricultural, Packing and AlliedWorkers of America would have been bound as a party petitioner.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.